Lore, C. J.:
The language of our statute is, that the Justice shall “ deliver a duly certified transcript of all the docket entries in the case.”
*463Mr. Richardson:—This certificate says “ a full and true copy of all the entries of record in the above case of Theodore Reed vs. John Marshall.” I hold that that is a compliance with the statutory requirements.
Penrewill, J.:—Would not all the entries of record, Mr. White, be even broader than “ all the docket entries”—would not the greater include the less ?
Mr. White:—“ The docket entries ” also includes all the entries ; yet the Court decided in an appeal case at this term that those words were not sufficient in the certificate and dismissed the appeal on that ground.
Lore, C. J.:—The Court thinks that the certificate is sufficient.
The application to dismiss the appeal is refused.